Allowable Subject Matter
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-12, and 14-17 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a device, method, and medium comprising user interaction with a touchscreen to change a display emphasis in a scroll direction by moving a handle area in an arc in a first direction and an arc in an opposite direction and to display a different hierarchical level associated with a currently emphasized content item by moving the handle area upward or downward.  
The prior art of record teaches various aspects of the claimed limitations as discussed in previous Office actions.  Further, Flake et al., U.S. Patent Application 2010/0058226 A1 (published Mar. 4, 2010); Haugh et al., U.S. Patent Application 2011/0107259 A1 (published May 5, 2011); Summers, Ian, U.S. Patent Application 2012/0038681 A1 (published Feb. 16, 2012); and Bhargava et al., U.S. Patent Application 2018/0349005 A1 (published Dec. 6, 2018), made of record, also provide relevant prior art.
However, the prior art of record neither anticipates nor renders obvious a device comprising “control circuitry configured to: (i) cause the display circuitry to emphasize a first content item of the plurality of content items upon detection of the user input on a handle area displayed on the touch screen circuitry, (ii) cause the display circuitry to change, in a scroll direction of the plurality of the content items, the emphasis from the first content item to a second content item of the plurality of content items upon 
With the configuration as prescribed above, the present invention as claimed facilitates navigation among hierarchical list elements at a small, radial display.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
2/27/2021


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174